H. Brown, J.,
concurring in part and dissenting in part. The majority has identified the issues and has stated the applicable law. Further, I agree that the taxpayer’s machine bins are exempt from taxation. However, I respectfully dissent from the denial of tax exemption for the silos and for the conveyors which receive granules from the silos.
The resolution of this case turns on when the manufacturing process begins. See R.C. 5739.01(E)(2) and 5741.02(C)(2); Youngstown Bldg. Material & Fuel Co. v. Bowers (1958), 167 Ohio St. 363, 5 O.O.2d 3,149 N.E. 2d 1. The manufacturing process begins where there is a transformation of materials into a marketable product. Interlake, Inc. v. Kosydar (1975), 42 Ohio St. 2d 457, 7 O.O. 2d 436, 330 N.E. 2d 444.
In the instant case, roofing material is the product being manufactured. The manufacturing process includes the application of a granule mix to felt paper which has been coated with hot asphalt. The silos and conveyors (which the majority excludes from the manufacturing process) are used to meter the granules by color to form the proper “mix” for application to the coated papers. This is an essential part of the process which trans*84forms granules, asphalt and felt paper into a roofing product. Applying Inter-lake, Inc. supra, and Youngstown, supra, I would find that this process constitutes manufacturing. Thus the silos and conveyors are “adjuncts” to manufacturing. R.C. 5739.01(R).
For these reasons, I dissent from the decision to deny exemption for the silos and the conveyors which link the silos to the machine bins.
Holmes and Wright, JJ., concur in the foregoing opinion.
[[Image here]]